Order, so far as appealed from, unanimously modified, so as to provide that examination proceed before an official referee, who will direct same so as to provide safeguards against defendants’ being compelled to disclose any process which is their own and secret. The books and records produced may be used as provided in section 296 of the Civil Practice Act, with the same protection afforded. The referee may limit the number of corporate officers to be examined so as to keep the examination within reasonable bounds. The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., Giennon, Cohn, Callahan and Peck, JJ.